Citation Nr: 0609466	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  99-22 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
pseudofolliculitis barbae.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a lumbar spine injury prior to February 7, 2003, 
and a rating higher than 20 percent as of this date and 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
July 1994.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Regional Office in No. Little Rock, Arkansas (RO).  By a 
rating action of March 1999, the RO denied the veteran's 
claim for a rating in excess of 10 percent for residuals of a 
lumbar spine injury.  Subsequently, a rating action of April 
2001 granted service connection for pseudofolliculitis barbae 
and assigned a 10 percent disability rating, effective from 
February 22, 2000.

In October 2001, the Board remanded the case to the RO for 
further development of the issue of entitlement to an 
increased rating for residuals of a lumbar spine injury.  By 
a rating action in April 2003, the RO increased the rating 
for residuals of a lumbar spine injury from 10 percent to 20 
percent, effective February 7, 2003.

The veteran provided testimony at a videoconference hearing 
in December 2003 before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

In May 2004, the Board again remanded the case to the RO for 
further development of the evidence as to the two issues 
listed on the title page of this decision.  While the case 
was on remand, the RO issued a decision in June 2005 granting 
a 30 percent evaluation for pseudofolliculitis barbae, 
effective February 22, 2000.  The case has been returned to 
the Board for continuation of appellate review.  


FINDINGS OF FACT

1.  Since February 22, 2000, pseudofolliculitis barbae has 
not been productive of complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement; nor has it been productive of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); nor has the disorder been 
productive of four or five characteristics of disfigurement 
listed in VA's Rating Schedule.  Also, since February 22, 
2000, pseudofolliculitis barbae has also not been productive 
of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnancy; nor has it involved more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; as well, the condition has not required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs. 

2.  Prior to February 7, 2003, residuals of a lumbar spine 
injury were not manifested by muscle spasm, nor were they 
productive of moderate limitation of motion of the lumbar 
spine, nor were there moderate manifestations of 
intervertebral disc syndrome (IVDS), with recurring attacks.  
Also, since February 7, 2003, residuals of a lumbar spine 
injury have not been productive of severe limitation of 
motion, and specifically, they have not limited forward 
flexion of the thoracolumbar spine to 30 degrees or less nor 
have they resulted in favorable ankylosis of the entire 
thoracolumbar spine; nor has IVDS resulted in incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for pseudofolliculitis barbae.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(effective prior to and since August 30, 2002).  

2.  The criteria are not met for a rating higher than 10 
percent for residuals of a lumbar spine injury prior to 
February 7, 2003, or for a rating higher than 20 percent for 
residuals of a lumbar spine injury since February 7, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293, 5295 (effective prior to 
September 26, 2003; and 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243, effective since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The Board has reviewed the evidence of record, including the 
following:  service medical records; VA clinical treatment 
records, dated from June 1995 to July 2004; reports of VA 
examinations performed in June 1995, November 1996, November 
1998, February 2001, December 2002, February 2003, May 2005, 
and June 2005; a private physician's statement dated in 
February 2000; a transcript of a personal hearing conducted 
in December 2003; and reports of the veteran's treatment, 
dated from November 2003 to October 2004, by a private 
medical group.  

Service medical records relate the veteran's complaint of low 
back pain to lumbosacral strain.  As well, it was found that 
he had multiple papules and pustules on the face attributed 
to pseudofolliculitis barbae.  

On VA general medical examination in June 1995, there was no 
evidence of skin disease.  Flexion of the lumbar spine was as 
follows:  80 degrees flexion, 25 degrees lateral flexion, 
backward extension 25 degrees, and rotation 25 degrees.  

An October 1996 VA outpatient progress note indicates that 
the veteran's lower extremity motor status was 5/5 
bilaterally; reflexes were 2+ and symmetric; gait and 
coordination were intact.  The impression was low back pain, 
not radicular.

VA x-ray examination of the lumbar spine in November 1996 was 
normal.  On VA physical examination of the spine in November 
1996, the veteran reported that he injured his low back 
during service when he lifted a case of meat.  It was found 
that curvature of the lumbar spine was normal.  Range of 
motion was as follows:  forward flexion to 90 degrees, 
backward extension to 30 degrees, lateral flexion to 40 
degrees, and rotation to 30 degrees.  Gait was normal.  

VA examination of the spine in November 1998 revealed slight 
tenderness at the L3-L5 level.  No muscle spasm was detected.  
Range of motion was as follows:  forward flexion 45 degrees, 
backward extension 10 degrees, lateral flexion 20 degrees, 
and rotation 20 degrees.  The examiner remarked that the 
veteran's complaints were markedly out of proportion to 
physical findings.  He observed that the veteran exhibited 
poor effort at range of motion.  

An April 1999 VA clinical note relates the results of 
psychological testing.  It was found that the veteran had a 
profile with associated manifestations that included 
tension/muscle pain.  The impression was abnormal MMPI-2 
profile consistent with somatization tendencies with 
underlying depression.  

In a February 2000 report, Derek Lewis, M.D., offered the 
opinion that the veteran's pseudofolliculitis barbae had been 
present since 1997.  VA examination of the skin in February 
2001 revealed that the veteran had multiple erythematous 
papules along the cheeks and jaw line.  Some keloidal papules 
were also detected, and there was active inflammation on the 
day of the examination.

A VA examination of the skin in December 2002 showed 
significant, erythematous hypertrophic/keloidal papules on 
the face.  There was minimal involvement of the scalp.  

On VA examination of the spine on February 7, 2003, the 
veteran described an incident in service when he had a 
sensation of pulling a muscle in the low back while lifting 
and loading heavy boxes of meat.  Currently, range of motion 
of the lumbar spine was as follows:  forward flexion to 50 
degrees, with no pain or limitation, and extension to 25 
degrees.  Lateral bending was to 20 degrees in either 
direction, again with no pain, and rotation was to 15 to 20 
degrees in both directions, with little or no pain.  
Significant paraspinal spasm was detected in the lumbar 
region.  Lower extremity reflexes were equal and symmetric 
bilaterally and sensation to light touch was intact.  

Additionally, the February 2003 orthopedic examiner remarked 
that the veteran's complaints of pain were equivocal and 
indicated that there was no additional range of motion loss 
attributable to pain.  It was observed that there was no 
evidence of additional range of motion loss from weakened 
movement, excess fatigability, or incoordination.  

At the veteran's personal hearing in December 2003, he 
testified that low back pain limited his performance of his 
job with the postal service.  He related his job duties 
included lifting, pushing and pulling bags, boxes and sacks.  
He also testified that pseudofolliculitis barbae had become 
so bad that his wife told him he looked like the "elephant 
man."  He stated that his face became so irritated and puffy 
that it looked repugnant.  He related that his face swelled 
up when he shaved; that his face became pussy; and that he 
noted facial swelling.

VA medical records, including progress notes and reports of 
outpatient clinical visits, dated from June 1995 through July 
2004, reveal that the veteran has degenerative changes 
(arthritis) of the lumbar spine and degenerative disc 
disease.  During a VA evaluation in March 2002, it was noted 
that he wore a back brace.  There were notations of chronic 
low back pain.  VA emergency treatment report, dated in 
February 1999, noted that the veteran was seen with 
complaints of back pain.  Examination of the back revealed 
tenderness of the paraspinal muscle.  

Additionally, a report of a magnetic resonance imaging (MRI), 
performed in April 1999, revealed findings of degenerative 
disc disease involving L5- S1 with mild bulging and a small 
annular tear.  During a neurosurgery clinic visit in July 
1999, the veteran reported increased pain in the back over 
the past 2 years; he reported numbness and tingling in his 
feet.  The assessment was low back pain and degenerative disc 
disease, L5-S1.  While a subsequent MRI in April 2002 
indicated that the intervertebral disc spaces were well 
maintained, the report also noted that there was moderate 
disc desiccation of the L5-S1 intervertebral disc.  There was 
also mild asymmetric disc bulging at the L5-S1 level on the 
left, producing minimal neural foraminal narrowing on the 
left.  There were also minimal facet degenerative changes in 
the lower lumbar spine.

A January 2004 notation from Hearne Family Practice indicates 
that the veteran complained of low back pain.  At several 
visits to this medical practice during 2004, he denied rashes 
or new skin lesions.  On a general medical examination in 
October 2004, no rashes or lesions of the skin were detected.  
The lumbosacral spine exhibited normal alignment and full 
range of motion.  The lower extremities had normal strength 
and tone, and straight leg raising was negative.  Sensation 
was intact to light touch and pinprick, and lower extremity 
reflexes were normal and symmetric.  

On VA examination of the spine in May 2005, the veteran 
reported that pain was localized in the lower back.  He 
denied bowel or bladder symptoms.  He also denied significant 
lower extremity paresthesias or motor weakness.  As well, he 
denied significant incapacitating episodes of low back pain, 
requiring bedrest, within the past 12 months, as ordered by a 
doctor.  The examiner stated that an interpretation of a past 
MRI of the lumbosacral spine showed a diffuse disc bulge, 
that was quite limited and did not cause impingement or 
narrowing of the neural foramina or spinal canal. 

On clinical inspection, the veteran's gait was normal.  Lower 
extremity deep tendon reflexes were present and equal 
bilaterally.  No sensory or motor weakness was detected.  
Straight leg raising did not produce pain.  Range of motion 
of the lumbar spine was as follows:  0 to 45 degrees flexion, 
0 to 20 degrees extension, 0 to 40 degrees lateral flexion to 
the right and left, and 0 to 50 degrees rotation.  The 
examiner remarked that the veteran did not make a good 
attempt on forward flexion.  Also, he was noted, while being 
casually observed, to demonstrate a much better flexion of 
the spine than during the more formal phase of the 
examination.  The assessment was that there was no increased 
disability or loss of function noted with repetitive 
activity.  According to the examiner, the veteran's symptoms 
were inconsistent with physical or radiographic findings.

A VA examination of the skin was performed in June 2005.  The 
veteran reported that he had been discharged from the 
military in the mid-1990's and had used over-the-counter skin 
creams since then without much success.  The examiner pointed 
out that such preparations were hydrocortisone 1% and 
antibiotics.  Current examination showed erythematous, 
"angry" red papules encompassing most of the beard area.  
The diagnosis was that the veteran's skin condition of the 
face was severe and active, involving approximately 5% of the 
total body surface area and approximately 20% of his exposed 
body surface area.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in June 2004, coupled with the Board's remands of 
October 2001 and May 2004, satisfied the duty to notify 
provisions.  The veteran has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial adverse determinations on these claims were 
by rating decision issued in March 1999 and April 2001, the 
veteran was thereafter provided examinations and the claims 
were readjudicated after appropriate notice was furnished the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for 
pseudofolliculitis barbae, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, disfiguring scars of the head, face 
or neck were rated as follows under 38 C.F.R. § 4.118, 
Diagnostic Code 7800:

Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warranted 50 percent.  Severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles warranted 30 percent.  Moderate disfigurement 
warranted 10 percent.  Slight disfigurement warranted 0 
percent.  

Note:  When in addition to tissue loss and cicatrization 
there was marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 might be increased 80 
percent , the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, might be submitted for central office rating, with 
several unretouched photographs. 

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
rating was warranted for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable rating was warranted for 
eczema with slight, if any, exfoliation, exudation or itching 
if on a nonexposed surface or small area.  

Since August 30, 2002, disfigurement of the head, face or 
neck is rated as follows under 38 C.F.R. § 4.118, Diagnostic 
Code 7800:

An 80 percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  A 50 percent rating is warranted for where 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  A 30 percent rating is 
warranted where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 10 percent rating 
is warranted where there is one characteristic of 
disfigurement.  

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Note (2):  Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  A 30 percent 
rating is warranted where there is 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 10 percent rating is warranted where there is at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A noncompensable rating is 
warranted where there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to September 26, 2003, 
traumatic arthritis was rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under criteria in effect prior to September 26, 2003, 
degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings was rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 10 percent rating was warranted for limitation 
of motion of the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted with muscle spasm 
on extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 10 percent rating was 
warranted with characteristic pain on motion.  A 
noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

Analysis

Propriety of the Initial Rating for Pseudofolliculitis Barbae

A review of the record discloses that pseudofolliculitis 
barbae has primarily involved multiple papules of the face, 
especially in the area about the beard.  Papules are small, 
superficial circumscribed elevations of the skin.  In the 
veteran's case, papules have often been accompanied by 
pustules.  Since pseudofolliculitis barbae is a skin 
condition affecting the face, it may be rated on the basis of 
disfigurement of the head, face or neck under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

The medical evidence demonstrates that the papules affecting 
the veteran's face have produced a considerable amount of 
redness or erythema.  Although examiners have not 
specifically identified erythematous papules as a sign of 
discoloration, the Board shall assume that such reddened 
papules amount to a form of hyperpigmentation.  Also noted is 
significant enlargement or hypertrophy of the facial papules.  
In view of these findings, one VA examiner described the 
veteran's pseudofolliculitis barbae as "severe."  At the 
same time, however, the medical evidence also shows that 
pseudofolliculitis barbae is for the most part confined to 
beard area, and has only minimally affected the scalp area.  
And, significantly, the condition has not involved the nose, 
forehead, eyes or eyelids, or the ears or lips.  

In order to have been entitled to a rating greater than 30 
percent under the former Diagnostic Code 7800, there must 
have been objective evidence of complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement from pseudofolliculitis 
barbae.  This has not been demonstrated at any time during 
the appeal period in question.  

Also, at no time during the appeal period in question, has 
there been objective evidence of visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features.  As well, erythema and 
hypertrophy of facial papules represent, at most, two 
characteristics of disfigurement.  However, at no time during 
the appeal period in question, has there been objective 
evidence of four or five characteristics of disfigurement 
that are listed above in the legal criteria portion of this 
decision.  Absent these findings, there is no basis for 
entitlement to a rating higher than 30 percent under the 
revised Diagnostic Code 7800.  

Pseudofolliculitis barbae may also be rated on the basis of 
eczema or dermatitis under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  At no time during the appeal period in question, has 
there been objective evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or of exceptional repugnance.  Absent these 
findings, there is no basis for entitlement to a rating 
higher than 30 percent under the former Diagnostic Code 7806.  

Also, at no time during the appeal period in question, has 
pseudofolliculitis barbae involved more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected.  As well, the condition has not required systemic 
corticosteroid or immunosuppressive therapy.  Systemic 
corticosteroid therapy involves taking a corticosteroid 
orally or by injection.  Although the veteran uses a 
hydrocortisone preparation, he applies that medication to the 
skin as a cream or ointment.  So, absent the requisite 
involvement of body surface or exposed areas or the need for 
systemic corticosteroid or immunosuppressive therapy, there 
is also no basis for entitlement to a rating higher than 30 
percent under the revised Diagnostic Code 7806.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's pseudofolliculitis barbae.  The 
record, however, does not support assigning different 
percentage disability rating during the period in question 
than has the RO.  Fenderson, supra.  

For these reasons, the claim for an initial rating higher 
than 30 percent for pseudofolliculitis barbae must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Propriety of the Initial and Subsequent Ratings for Residuals 
of a 
Lumbar Spine Injury

A review of the record discloses that the veteran's low back 
disability-residuals of a lumbar spine injury-includes 
traumatic arthritis.  In turn, traumatic arthritis is 
evaluated on the basis of limitation of motion of the lumbar 
spine under the former Diagnostic Codes 5003, 5010, 5292.  
The weight of the medical evidence, covering the appeal 
period in question prior to February 7, 2003, demonstrates 
that the veteran experienced no more than slight limitation 
of motion of the lumbar spine.  Absent objective evidence 
that the lumbar spine exhibited moderate limitation of 
motion, no basis is provided for assignment of a rating 
higher than 10 percent for residuals of a lumbar spine injury 
prior to February 7, 2003, under the former criteria for 
evaluating limitation of motion of the lumbar spine affected 
by arthritis.  

In reaching its determination that a rating higher than 10 
percent is not warranted for limitation of motion of the 
lumbar spine prior to February 7, 2003, the Board has 
considered the report of the VA examination performed in 
November 1998.  At that examination, the examiner recorded 
that range of motion of the lumbar spine was to 45 degrees of 
forward flexion.  By contrast, it should be noted that 
forward flexion of the lumbar spine was to 80 degrees in June 
1995 and to 90 degrees in November 1996.  

Significantly, the November 1998 examiner discounted the 
reliability of the finding that the lumbar spine reached only 
45 degrees of forward flexion.  In this regard, he emphasized 
the veteran's poor effort in attempting flexion and remarked 
on the discrepancy between the veteran's subjective 
complaints and the objective clinical findings.  The Board 
believes that the veteran's demonstrated somatization may 
well have played a part in the apparently exaggerated extent 
of limited range of motion of the lumbar spine recorded at 
the November 1998 examination.

Besides traumatic arthritis involving the lumbosacral spine, 
the veteran has lumbosacral strain, a condition that is rated 
under the former Diagnostic Code 5295.  The medical evidence 
during the appeal period in question, prior to February 7, 
2003, does not demonstrate the presence of lumbar muscle 
spasm.  Absent lumbar muscle spasm, no basis is provided for 
assignment of a rating higher than 10 percent for lumbosacral 
strain prior to February 7, 2003.  The medical evidence first 
verifies the presence of lumbar muscle spasm as of the 
examination performed on February 7, 2003.  

During the appeal period since February 7, 2003, there has 
been no medical evidence of a complex of manifestations that 
amounts to severe lumbosacral strain, including listing of 
the whole spine, marked limitation of motion of forward 
bending in a standing position, or abnormal mobility on 
forced motion.  And absent objective evidence of severe 
lumbosacral strain, no basis is provided for assignment of a 
rating higher than 20 percent for residuals of a lumbar spine 
injury during the appeal period since February 7, 2003 under 
the former Diagnostic Code 5295.  

Also, absent objective findings of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or objective 
findings of favorable ankylosis of the entire thoracolumbar 
spine, there is no basis for assigning a rating higher than 
20 percent for residuals of a lumbar spine injury, since 
February 7, 2003, under the revised Diagnostic Codes 5237 for 
application to lumbosacral strain or under the revised 
Diagnostic Code 5242 for application to arthritis.  

The medical evidence during the appeal period in question 
contains diagnostic imaging studies demonstrating the 
presence of intervertebral disc syndrome (IVDS).  Some lumbar 
disc space narrowing is present, though there is no actual 
impingement of spinal nerves supplying the lower extremities.  
Moreover, findings on physical examination show that lower 
extremity motor and sensory status has remained well 
preserved.  In this regard, there are no objective clinical 
indications of sciatic neuropathy/radiculopathy involving the 
veteran's lower extremities, such as pathologic or diminished 
reflexes or loss of substance or tone of lower extremity 
muscles.  

At no time during the appeal period prior to February 7, 
2003, was there objective evidence of moderate symptoms of 
IVDS, with recurring attacks, and hence no basis for 
assignment of a rating higher than 10 percent for residuals 
of a lumbar spine injury under the former criteria for 
evaluating IVDS under Diagnostic Code 5293.  As well, at no 
time during the appeal period since February 7, 2003, has 
there been objective evidence of severe symptoms of IVDS, 
with recurring attacks and little intermittent relief, and 
hence no basis for assignment of a rating higher than 20 
percent for residuals of a lumbar spine injury under the 
former criteria for evaluating IVDS under Diagnostic Code 
5293.  

Additionally, as previously mentioned, at no time during the 
appeal period since February 7, 2003, has there been 
objective evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or objective evidence of 
favorable ankylosis of the entire thoracolumbar spine, and 
hence no basis for assignment of a rating higher than 20 
percent for residuals of a lumbar spine injury under one of 
the revised criteria for evaluating IVDS under Diagnostic 
Code 5243.  As well, at no time during the appeal period 
since February 7, 2003, has there been objective evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, and 
hence no basis for assignment of a rating higher than 20 
percent for residuals of a lumbar spine injury under the 
other of the revised criteria for evaluating IVDS under 
Diagnostic Code 5243.

Statements from the veteran indicate that he experiences low 
back pain and that low back pain limits his performance of 
his duties in the workplace.  In this case, reports of VA 
examinations of the lumbosacral spine for rating purposes 
throughout the appeal period demonstrate no additional range 
of motion loss due to low back pain.  Especially significant 
is the May 2005 VA examination of the low back, at which time 
the examiner explicitly stated that there was no increased 
disability or loss of function noted with repetitive 
activity.  In all, there is no objective evidence of pain, 
incoordination, weakness or premature fatigability from 
residuals of a lumbar spine injury that might, in turn, cause 
any additional limitation of motion above and beyond that 
shown during the VA compensation examinations.  Consequently, 
the veteran is not entitled to additional compensation under 
the holding in DeLuca or the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

The 10 percent rating assigned for residuals of a lumbar 
spine injury prior to February 7, 2003, and the 20 percent 
rating assigned for that condition after February 7, 2003, 
take into account, if at all present, any additional range of 
motion loss from pain.  So an increased evaluation, under the 
former rating criteria, based on pain or functional loss 
alone, is not warranted.  Additionally, it should be noted 
that functional loss due to pain is already contemplated by 
the revised rating criteria.  So those criteria, too, do not 
provide a basis for increasing the veteran's ratings for low 
back disability during the period prior to or since February 
7, 2003.  

In determining that the a higher initial rating than 10 
percent or subsequent rating higher than 20 percent is not 
warranted for residuals of a lumbar spine injury, the Board 
has been mindful of the benefit-of-the-doubt doctrine.  But 
since, for the reasons stated, the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

A rating in excess of 30 percent for pseudofolliculitis 
barbae is denied.

A rating in excess of 10 percent for residuals of a lumbar 
spine injury prior to February 7, 2003, and a rating higher 
than 20 percent as of this date and thereafter is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


